 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:18-CV-00825-KJM-CKD
12                       Plaintiff,
13              v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                   OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 8744
     VYTINA DRIVE, ELK GROVE,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 115-1460-028-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and Claimant Xuehong Yang, through their respective counsel, hereby stipulate

21 and request the Court to lift the stay for the limited purpose of filing settlement documents for real

22 property located at 4630 Country Scene Way, Sacramento, California, Sacramento County, APN: 117-

23 0550-004-0000, (“defendant Country Scene Way”). The parties anticipate that, if granted, the settlement

24 documents would close the case against defendant Country Scene Way. Thus, the stay would no longer

25 be necessary for this property.1

26

27
     1
         The case would remain stayed as to the other six In Rem Defendants. This request is limited to defendant Country Scene
28 Way.
                                                                    1                           Stipulation for Partial Lift of Stay and Order
 1         Larry R. Blanchard and Carol F. Blanchard, Trustees, filed a claim asserting a lienholder interest

 2 in defendant Country Scene Way. Claimant Xuehong Yang filed a Verified Statement of Interest in

 3 defendant Country Scene Way. No other party has filed a claim asserting an interest in defendant

 4 Country Scene Way.

 5         On April 3, 2019, escrow closed for defendant Country Scene Way. Larry R. Blanchard and

 6 Carol F. Blanchard were paid in full through escrow. Larry R. Blanchard and Carol F. Blanchard

 7 withdrew their claim on July 29, 2019.

 8         The United States and claimant Xuehong Yang have reached a settlement regarding the net

 9 proceeds from the sale of the Country Scene Way property.

10

11 Dated: 9/4/2019                                       McGREGOR W. SCOTT
                                                         United States Attorney
12
                                                  By:    /s/ Kevin C. Khasigian
13                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
14

15 Dated: 9/5/19                                         /s/ David P. Foos
                                                         DAVID P. FOOS
16                                                       Attorney for claimant Xuehong Yang
17                                                       (Authorized by email)
18

19

20                                                   ORDER

21         For the reasons set forth above, the stay is lifted regarding the real property located at 4630

22 Country Scene Way, Sacramento, California, Sacramento County, APN: 117-0550-004-0000.

23         IT IS SO ORDERED.

24 Dated: September 9, 2019.

25

26                                                            UNITED STATES DISTRICT JUDGE

27

28
                                                         2                        Stipulation for Partial Lift of Stay and Order
